Citation Nr: 1721088	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-48 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript is of record. 

In January 2013, the Board remanded this issue for further development, including for the provision of a VA examination.  That development having been addressed, the case has since returned to the Board.

The Veteran has also perfected an appeal of the rating assigned for traumatic arteriovenous fistulae in the right posterior fossae of the brain (claimed as brain tumor).  He has requested to testify at a hearing before the Board on this issue.  As the hearing has not yet been held, the Board will not address this issue at this time.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the delay, the Veteran's increased rating claim for sinusitis must be remanded for further development to ensure he is afforded every consideration.

Specifically, updated VA treatment records must be obtained to help assess the current severity of the Veteran's sinusitis.  In this regard, the October 2016 supplemental statement of the case lists VA treatment records dated through October 2016 in the evidence section, yet the claims file only contains VA treatment records dated through October 2014, representing a two-year gap.  These records are critical to determining whether the criteria for a higher rating are satisfied under Diagnostic Code 6513, which include, in part, three or more episodes per year of prolonged (four to six weeks) antibiotic treatment requiring bed rest and treatment by a physician.  See 38 C.F.R. § 4.97 (2016).

This opportunity should also be taken to provide the Veteran with a new VA examination, as the December 2014 VA examination is over two and a half years old. 

Accordingly, the case is REMANDED for the following action:

1.  Add all outstanding VA treatment records dated since October 2014 to the claims file.  

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed towards the records of private doctors, Dr. Fran Rodriguez, M.D., Dr. Freddie Casilli, M.D., and Dr. E. Casilla, Jr., M.D.  See October 2012 Board Hearing Transcript.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his sinusitis disorder.

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

In examining the Veteran, the examiner must identify and describe all symptoms attributable to the Veteran's sinusitis.  To the extent possible, the examiner should give an opinion regarding the percentage of the Veteran's headaches that can be attributed to his sinusitis as opposed to his brain tumor.  See October 2012 Board Hearing Transcript.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding his symptoms or their severity, the examiner must provide a reason for doing so.

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




